Title: From Thomas Jefferson to James H. McCulloch, 17 October 1806
From: Jefferson, Thomas
To: McCulloch, James H.


                        
                            Sir
                            
                            Washington Oct. 17. 06.
                        
                        Your favor of the 14th. has been duly recieved, covering a bill of Excha. for 92.75 D drawn on me by mr
                            Lennox of Jamaica. I am much indebted to him for his kindness in the execution of the commission on account of which this
                            bill is drawn. your application to myself was perfectly proper and I now inclose you the amount in a draught of the bank
                            of the US. here on that at Baltimore; with my acknolegements for the politeness of the accomodation tendered in your
                            letter and my respectful salutations.
                        
                            Th: Jefferson
                            
                        
                    